DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-8, 10-18 and 20-21 are pending.
Claims 1, 9 and 19 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy J. Monaldo (Reg. No. 58,680) on May 27, 2022.

The application has been amended as follows: 1.	(Cancelled)

2.	(Currently Amended)  A controller configured to control at least one component of a heating, ventilation, and air conditioning (HVAC) system associated with a property, the controller comprising: 
at least one processor; and 
at least one computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
accessing location information based on data collected by a monitoring system associated with the property, the location information identifying locations of one or more users within the property at different times; 
determining an activity model for the property based on the location information identifying the locations of the one or more users within the property at the different times; 
identifying, based on the activity model for the property, a particular location within the property; 
accessing environmental condition data for the property, the environmental condition data having been collected by environmental sensors located within the property and including environmental condition data for the particular location within the property; 
accessing environmental condition data for the property that is associated with different times, the environmental condition data for the property that is associated with the different times having been collected by the environmental sensors located within the property and including environmental condition data for the locations of the environmental sensors at the different times;
determining, based on the environmental condition data for the property that is associated with the different times, an environmental condition model for the property that includes information relating to the change of the environmental condition at multiple locations within the property over time;
analyzing the environmental condition data for the property with respect to a preference relating to an environmental parameter for the property; 
based on the analysis of the environmental condition data for the property with respect to the preference relating to the environmental parameter for the property, determining a setting for the at least one component of the HVAC system; and 
controlling the at least one component of the HVAC system according to the determined setting,
wherein analyzing the environmental condition data for the property with respect to the preference relating to the environmental parameter for the property comprises analyzing the environmental condition data for the property with respect to both the preference relating to the environmental parameter for the property and the environmental condition model for the property that includes the information relating to the change of the environmental condition at the multiple locations within the property over time. 

3.	(Previously Presented)  The controller of claim 2, wherein the determined setting adjusts at least one other location within the property other than the particular location within the property away from the preference relating to the environmental parameter for the property.

4.	(Previously Presented)  The controller of claim 2, wherein the operations further comprise:
accessing weather forecast data for a geographical region that corresponds to a location of the property; 
analyzing the environmental condition data for the property with respect to both the preference relating to the environmental parameter for the property and the weather forecast data for the geographical region that corresponds to the location of the property; and
based on the analysis of the environmental condition data for the property with respect to both the preference relating to the environmental parameter for the property and the weather forecast data for the geographical region that corresponds to the location of the property, determining the setting for the at least one component of the HVAC system. 

5.	(Previously Presented)  The controller of claim 2, wherein the operations further comprise:
accessing environmental condition data for an outdoor location near the property, the environmental condition data for the outdoor location near the property having been collected by environmental sensors located outside the property; 
analyzing the environmental condition data for the  property with respect to both the preference relating to the environmental parameter for the property and the environmental condition data for the outdoor location near the property; and
based on the analysis of the environmental condition data for the property with respect to both the preference relating to the environmental parameter for the property and the environmental condition data for the outdoor location near the property, determining the setting for the at least one component of the HVAC system.

6.	(Previously Presented)  The controller of claim 2, wherein the preference relating to the environmental parameter for the property comprises a first preference relating to the environmental parameter for the property and a second preference relating to the environmental parameter for the property, and wherein the operations further comprise: 
monitoring a location of a mobile device of a user; 
analyzing the environmental condition data for the property with respect to the first preference relating to the environmental parameter for the property based on a determination that the location of the mobile device is within a threshold distance from the property; 
analyzing the environmental condition data for the property with respect to the second preference relating to the environmental parameter for the property based on a determination that the location of the mobile device is greater than the threshold distance from the property. 

7.	(Previously Presented)  The controller of claim 2, wherein the preference relating to the environmental parameter for the property comprises a first preference relating to the environmental parameter for the property and a second preference relating to the environmental parameter for the property, and wherein the operations further comprise:
monitoring a location of a mobile device of a user;
determining, based on monitoring the location of the mobile device, that the mobile device is moving away from the property or that the mobile device is moving towards the property; 
analyzing the environmental condition data for the property with respect to the first preference relating to the environmental parameter for the property based on a determination that the mobile device is moving away from the property; and
analyzing the environmental condition data for the property with respect to the second preference relating to the environmental parameter for the property based on a determination that the mobile device is moving toward the property. 

8.	(Previously Presented)  The controller of claim 2:
wherein the HVAC system includes multiple components that are associated with different locations within the property; 
wherein determining the setting for the at least one component of the HVAC system comprises determining a setting for a particular component of the HVAC system that is associated with the particular location within the property; and 
wherein controlling the at least one component of the HVAC system according to the determined setting comprises controlling the particular component of the HVAC system that is associated with the particular location within the property.

9.	(Cancelled)  

10.	(Previously Presented)  The controller of claim 2, wherein determining the activity model for the property based on the location information identifying the locations of the one or more users within the property at the different times comprises determining an activity profile for the property that indicates when the particular location within the property is expected to be occupied.

11.	(Previously Presented)  The controller of claim 10:
wherein identifying, based on the activity model for the property, the particular location within the property comprises using the activity profile to determine that the particular location within the property is expected to be occupied at a particular time;
wherein controlling the at least one component of the HVAC system according to the determined setting comprises controlling the at least one component of the HVAC system to achieve a target temperature in the particular location within the property at the particular time prior to the particular location within the property being occupied.

12.	(Currently Amended)  A method of controlling at least one component of a heating, ventilation, and air conditioning (HVAC) system associated with a property, the method comprising: 
accessing location information based on data collected by a monitoring system associated with the property, the location information identifying locations of one or more users within the property at different times; 
determining an activity model for the property based on the location information identifying the locations of the one or more users within the property at the different times; 
identifying, based on the activity model for the property, a particular location within the property; 
accessing environmental condition data for the property, the environmental condition data having been collected by environmental sensors located within the property and including environmental condition data for the particular location within the property; 
accessing environmental condition data for the property that is associated with different times, the environmental condition data for the property that is associated with the different times having been collected by the environmental sensors located within the property and including environmental condition data for the locations of the environmental sensors at the different times;
determining, based on the environmental condition data for the property that is associated with the different times, an environmental condition model for the property that includes information relating to the change of the environmental condition at multiple locations within the property over time;
analyzing the environmental condition data for the property with respect to a preference relating to an environmental parameter for the property; 
based on the analysis of the environmental condition data for the property with respect to the preference relating to the environmental parameter for the property, determining a setting for the at least one component of the HVAC system; and 
controlling the at least one component of the HVAC system according to the determined setting,
wherein analyzing the environmental condition data for the property with respect to the preference relating to the environmental parameter for the property comprises analyzing the environmental condition data for the property with respect to both the preference relating to the environmental parameter for the property and the environmental condition model for the property that includes the information relating to the change of the environmental condition at the multiple locations within the property over time. 

13.	(Previously Presented)  The method of claim 12, wherein the determined setting adjusts at least one other location within the property other than the particular location within the property away from the preference relating to the environmental parameter for the property.

14.	(Previously Presented)  The method of claim 12, further comprising:
accessing weather forecast data for a geographical region that corresponds to a location of the property; 
analyzing the environmental condition data for the property with respect to both the preference relating to the environmental parameter for the property and the weather forecast data for the geographical region that corresponds to the location of the property; and
based on the analysis of the environmental condition data for the property with respect to both the preference relating to the environmental parameter for the property and the weather forecast data for the geographical region that corresponds to the location of the property, determining the setting for the at least one component of the HVAC system. 

15.	(Previously Presented)  The method of claim 12, further comprising:
accessing environmental condition data for an outdoor location near the property, the environmental condition data for the outdoor location near the property having been collected by environmental sensors located outside the property; 
analyzing the environmental condition data for the  property with respect to both the preference relating to the environmental parameter for the property and the environmental condition data for the outdoor location near the property; and
based on the analysis of the environmental condition data for the property with respect to both the preference relating to the environmental parameter for the property and the environmental condition data for the outdoor location near the property, determining the setting for the at least one component of the HVAC system.

16.	(Previously Presented)  The method of claim 12, wherein the preference relating to the environmental parameter for the property comprises a first preference relating to the environmental parameter for the property and a second preference relating to the environmental parameter for the property, further comprising: 
monitoring a location of a mobile device of a user; 
analyzing the environmental condition data for the property with respect to the first preference relating to the environmental parameter for the property based on a determination that the location of the mobile device is within a threshold distance from the property; 
analyzing the environmental condition data for the property with respect to the second preference relating to the environmental parameter for the property based on a determination that the location of the mobile device is greater than the threshold distance from the property. 

17.	(Previously Presented)  The method of claim 12, wherein the preference relating to the environmental parameter for the property comprises a first preference relating to the environmental parameter for the property and a second preference relating to the environmental parameter for the property, further comprising:
monitoring a location of a mobile device of a user;
determining, based on monitoring the location of the mobile device, that the mobile device is moving away from the property or that the mobile device is moving towards the property; 
analyzing the environmental condition data for the property with respect to the first preference relating to the environmental parameter for the property based on a determination that the mobile device is moving away from the property; and
analyzing the environmental condition data for the property with respect to the second preference relating to the environmental parameter for the property based on a determination that the mobile device is moving toward the property. 

18.	(Previously Presented)  The method of claim 12:
wherein the HVAC system includes multiple components that are associated with different locations within the property; 
wherein determining the setting for the at least one component of the HVAC system comprises determining a setting for a particular component of the HVAC system that is associated with the particular location within the property; and 
wherein controlling the at least one component of the HVAC system according to the determined setting comprises controlling the particular component of the HVAC system that is associated with the particular location within the property.

19.	(Cancelled)  

20.	(Previously Presented)  The method of claim 12, wherein determining the activity model for the property based on the location information identifying the locations of the one or more users within the property at the different times comprises determining an activity profile for the property that indicates when the particular location within the property is expected to be occupied.


21.	(Previously Presented)  The method of claim 20:
wherein identifying, based on the activity model for the property, the particular location within the property comprises using the activity profile to determine that the particular location within the property is expected to be occupied at a particular time;
wherein controlling the at least one component of the HVAC system according to the determined setting comprises controlling the at least one component of the HVAC system to achieve a target temperature in the particular location within the property at the particular time prior to the particular location within the property being occupied.


Examiner’s Statement of Reason for Allowance
Claims 2-8, 10-18 and 20-21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Siddaramanna et al.(USPGPUB2009/0001181) discloses a assist users in monitoring and/or controlling their utility consumption habits and patterns. In particular, the present disclosure relates to a thermostat that includes a housing and a controller located within the housing. The controller may be adapted to implement a control algorithm that permits the controller to operate one or more components of an HVAC system. The thermostat may include a display and a receiver that is configured to receive messages from a utility. In some cases, the controller may provide, on the display, an indication of a measure of utility usage during a first time period, Wacker et al (USPGPUB 2005/0040249) discloses a system PDA-based on line diagnostics for automatically discovering a thermostat configuration, turning off normal controller delays, temporary overriding sensor inputs and set points, and verifying proper output action including the monitoring the discharge air temperature for the resulting temperature behavior based on the equipment stages activated. The diagnosis may include the testing of sensors, set points, the fan, cooling equipment, heating equipment and the wiring connecting the controls with the fan, and the cooling and heating equipment, and Wang et al. (USPPUB 2014/0277757) disclosed methods and apparatus disclosed herein may employ depth, visual, or motions sensors to enable three-dimensional people counting and data mining to enable an energy saving heating, ventilation, and air conditioning (HVAC) control system. Head detection methods based on depth information may assist people counting in order to enable an accurate determination of room occupancy. A pattern of activities of room occupancy may be learned to predict the activity level of a building or its rooms, reducing energy usage and thereby providing a cost savings none of these references taken either alone or in combination with the prior art of record disclose thermostat control activity, including:
Claim 2, accessing location information based on data collected by a monitoring system associated with the property, the location information identifying locations of one or more users within the property at different times; 
determining an activity model for the property based on the location information identifying the locations of the one or more users within the property at the different times; 
identifying, based on the activity model for the property, a particular location within the property; 
accessing environmental condition data for the property, the environmental condition data having been collected by environmental sensors located within the property and including environmental condition data for the particular location within the property; 
accessing environmental condition data for the property that is associated with different times, the environmental condition data for the property that is associated with the different times having been collected by the environmental sensors located within the property and including environmental condition data for the locations of the environmental sensors at the different times;
determining, based on the environmental condition data for the property that is associated with the different times, an environmental condition model for the property that includes information relating to the change of the environmental condition at multiple locations within the property over time;
analyzing the environmental condition data for the property with respect to a preference relating to an environmental parameter for the property; 
based on the analysis of the environmental condition data for the property with respect to the preference relating to the environmental parameter for the property, determining a setting for the at least one component of the HVAC system; and 
controlling the at least one component of the HVAC system according to the determined setting,
wherein analyzing the environmental condition data for the property with respect to the preference relating to the environmental parameter for the property comprises analyzing the environmental condition data for the property with respect to both the preference relating to the environmental parameter for the property and the environmental condition model for the property that includes the information relating to the change of the environmental condition at the multiple locations within the property over time.
Claim 12, accessing location information based on data collected by a monitoring system associated with the property, the location information identifying locations of one or more users within the property at different times; 
determining an activity model for the property based on the location information identifying the locations of the one or more users within the property at the different times; 
identifying, based on the activity model for the property, a particular location within the property; 
accessing environmental condition data for the property, the environmental condition data having been collected by environmental sensors located within the property and including environmental condition data for the particular location within the property; 
accessing environmental condition data for the property that is associated with different times, the environmental condition data for the property that is associated with the different times having been collected by the environmental sensors located within the property and including environmental condition data for the locations of the environmental sensors at the different times;
determining, based on the environmental condition data for the property that is associated with the different times, an environmental condition model for the property that includes information relating to the change of the environmental condition at multiple locations within the property over time;
analyzing the environmental condition data for the property with respect to a preference relating to an environmental parameter for the property; 
based on the analysis of the environmental condition data for the property with respect to the preference relating to the environmental parameter for the property, determining a setting for the at least one component of the HVAC system; and 
controlling the at least one component of the HVAC system according to the determined setting,
wherein analyzing the environmental condition data for the property with respect to the preference relating to the environmental parameter for the property comprises analyzing the environmental condition data for the property with respect to both the preference relating to the environmental parameter for the property and the environmental condition model for the property that includes the information relating to the change of the environmental condition at the multiple locations within the property over time.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119